Citation Nr: 1038990	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of major right elbow surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to October 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Phoenix, Arizona, RO.

The Veteran provided testimony at a June 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case contends he is entitled to a higher 
initial disability rating for his service-connected residuals of 
right elbow surgery.  He was granted service connection for the 
disability in the January 2005 rating decision that is the 
subject of this appeal.  A non-compensable, or 0 percent, 
evaluation was assigned, effective from November 1, 2004, the day 
after the Veteran separated from active service.  However, in the 
course of the appeal, the RO granted an increase to 10 percent, 
retroactively effective from November 1, 2004.  Thus, the 10 
percent evaluation has been in effect since the grant of service 
connection.  

The Board also notes that the Veteran has undergone 3 surgeries 
for the right elbow, and was awarded a temporary 100 percent 
evaluation following the 2 post-service surgeries.  Thus, a 100 
percent evaluation was in effect from November 15, 2005, to 
February 28, 2006, and from April 4, 2006, to July 31, 2006.  



The Veteran was evaluated under the Schedule of Ratings for the 
Musculoskeletal System, found in 38 C.F.R. § 4.71a.  As noted 
above, he was assigned a 10 percent evaluation under Diagnostic 
Code (DC) 5207, which addresses limitation of extension of the 
forearm.  Under that code, a 10 percent evaluation is assigned 
where extension is limited to 45 degrees, or where it is limited 
to 60 degrees.  Where extension is limited to 75, 90, 100, and 
110 degrees, a 20, 30, 40, or 50 percent evaluation is assigned, 
respectively.  

In assigning disability ratings, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  However, when a veteran 
has separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Here, the record is replete with indications that the Veteran may 
be entitled to compensation for symptomatology stemming from his 
elbow disability other than loss of range of motion.  

At the age of 21, the Veteran was arm wrestling when he felt a 
pop in his elbow and his right arm swelled up.  Ever since then, 
he has had chronic right olecranon pain, with a small void in the 
back of his elbow.  Then, in March 2004, the Veteran was riding a 
bicycle when he struck a tree and re-injured his right elbow.  He 
went to the orthopedic clinic at Eglin Air Force Base (Eglin) and 
complained that he was unable to straighten his arm and had no 
muscle function.  There was no paresthesias at the time.  There 
was a positive palpable void at least 1 centimeter in size in the 
olecranon, with a mobile firm piece of bone, consistent with a 
radiographic old olecranon fracture that was displaced 
proximally.  The Veteran had no muscle strength when his arm was 
placed in a 90 degree flexed position and he was asked to extend 
his elbow against gravity; he was unable to extend his elbow even 
one 

iota.  X-rays showed a well-circumscribed, rounded-off, 
appearance to an old olecranon fracture that had retracted at 
least 1 to 1.5 centimeters from its ulnar side of the olecranon.  
There was no new fracture evident.  The doctor assessed an old 
fracture of the olecranon that had possibly healed with a fibrous 
union which was disrupted and fractured through during forced 
hyperflexion from his mountain bike injury, versus a 
musculotendinous injury on top of an old displaced olecranon 
fracture that had healed with some functional capacity.  An MRI 
showed transverse fractures through the olecranon process of 
indeterminate age, and significant joint effusion.  There was no 
radial ulnar dislocation, and there was a mild bone contusion 
involving the olecranon process and ulna.  There was also 
question of a possible proximal injury to the ulnar nerve and 
vasculature in the region of the fracture site.

In April 2004, the Veteran underwent an open reduction internal 
fixation of the right olecranon fracture, and a titanium plate 
was placed in the elbow.  Additionally, a reattachment of a torn 
head of the right triceps was repaired.  The Veteran subsequently 
underwent a course of physical therapy.  

In September 2004, shortly before his separation from active 
service, the Veteran was afforded a general VA examination.  At 
that time, flexion of the elbow was to a normal 145 degrees, but 
extension was limited to 20 degrees.  In an addendum to the 
examination report, the examiner wrote that there was no pain on 
range of motion testing of the right elbow, and no additional 
limitation of motion after repetitive motion testing.  However, 
it was possible that pain could limit functional ability during 
acute flare-ups.  The examiner stated that it was impossible to 
provide an opinion as to the degree of additional limitation with 
any medical certainty.

The Veteran sought follow-up treatment at Eglin in June 2005, 
reporting persistent numbness and pain in his hands, especially 
the right and small fingers.  It was noted that his primary care 
physician had diagnosed carpal tunnel syndrome and treated with 
cock-up splints that failed to provide any relief.  A nerve 
conduction study did show obvious carpal tunnel syndrome on the 
right, with subtle evidence of emerging carpal tunnel on the 
left.  There was also continued pain and decreased motion of the 
right elbow.  Examination showed range of motion of the elbow 
from 15 to 160 degrees.  There was tenderness to palpation 
directly over the hardware and fracture site.  Tinel's sign was 
positive at the elbow bilaterally, and he had a positive elbow 
flexion test.  The carpal tunnel compression test was negative 
bilaterally, and Tinel's and Phalen's were negative at the carpal 
tunnel.  X-rays of the right elbow showed that the hardware 
remained in good position, but he had an apparent non-union at 
the fracture site.  The doctor assessed bilateral cubital tunnel 
syndrome as well and prescribed night splints.  

The Veteran subsequently underwent a right olecranon open 
reduction internal fixation with bone grafting and hardware 
removal in November 2005, to correct the olecranon non-union.  

He moved to Arizona in December 2005 and transferred his care to 
Davis-Monthan Air Force Base.  There, it was noted that the 
Veteran had undergone a right olecranon fracture non-union 
excision and hardware removal 5 weeks prior.  He began a physical 
therapy program.  However, in March 2006, he was diagnosed with 
another olecranon non-union.  The doctor recommended excision of 
the olecranon with advancement of the triceps tendon and removal 
of hardware, which was performed in April 2006.    

The Veteran was afforded another VA examination in October 2006.  
It was noted that he had completed 10 months of physical therapy 
following his November 2005 surgery, but had been unable to 
progress in physical therapy due to pain and weight intolerance.  
Then, in April 2006, all hardware and wiring was removed, the 
olecranon process was removed, bone edge was shaved off, and the 
triceps muscle was surgically reconnected to the end of the 
olecranon.  He said a fourth surgery had been recommended in 12 
months.  Currently, he had right elbow pain that was worsened by 
activity.  He had an elbow brace and pad.  The Veteran also 
reported pain in both wrists and periodic numbness affecting the 
right and left fourth and fifth fingers with radiation to both 
wrists.  He wore wrist splints nightly.  On examination, there 
was bony deformity of the right elbow, and range of motion was 25 
to 120 degrees.  There was pain at the extreme range of motion, 
but no additional limitation on repetition.  Tinel's sign was 
positive.  Motor studies showed mild 

slowing at the elbow segment of the right ulnar nerve, compatible 
with a mild rightulnar neuropathy at the elbow segment.  X-rays 
showed mild degenerative change of the elbow joint, along with 
post-traumatic and post-surgical changes.  

The Veteran continued treatment for his right elbow at Pima 
Orthopedic in 2008 and 2009.  At a September 2008 appointment, 
there was marked tenderness in the cubital tunnel, olecranon 
fossa, olecranon, and olecranon bursa.  Range of motion testing 
showed decreased painful extension.  Tinel's sign was positive at 
the ulnar nerve in the cubital tunnel.  The doctor assessed 
cubital tunnel syndrome on the right, right elbow arthritis, and 
a closed fracture of the ulna/olecranon.  

In March 2009, severe tenderness was noted at the cubital tunnel, 
the triceps tendon insertion, and the olecranon.  There was 
decreased painful flexion and extension of the elbow, as well as 
decreased painful supination and pronation.  Tinel's sign was 
again positive.  Strength was decreased.  

The Veteran was afforded another VA examination in May 2009.  He 
reported right elbow pain and stiffness, and purportedly denied 
that the condition affected the motion of the joint.  The 
examiner documented no loss of bone, despite the prior removal of 
the olecranon process.  Flexion was recorded to 130 degrees and 
extension to 0 degrees with no pain and no additional limitation 
of motion on repetition.  Tinel's sign was negative.  There was 
no apparent examination of the peripheral nerves.  X-rays showed 
mild degenerative changes.  

Due to the multiple diagnoses involving the ulnar nerve in the 
medical records, as well as documented removal of the olecranon 
process, the Board finds that the most recent May 2009 VA 
examination is inadequate to ascertain the current severity of 
the Veteran's right elbow disability as well as to assess whether 
possible separate ratings for symptomatology other than loss of 
motion may be appropriate under Esteban, supra.  For these 
reasons, the Board finds that 2 new VA examinations are 
necessary, as described below, to fulfill VA's duty to assist the 
Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an 
orthopedist to examine the current severity of 
his service-connected right elbow disability.  
Any and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should be 
accomplished, and a complete rationale for any 
opinion expressed should be provided.  The 
claims file, as well as a copy of this 
remand, must be made available to the 
examiner for review of the medical history 
in conjunction with the examination.  
Specifically, the examiner should identify all 
diagnosable elbow disorder(s) currently present, 
including any damage to bone or muscle.  The 
examiner should specifically comment on whether 
there has been any bone loss or deformity of the 
ulna, and if so, how much, and should review the 
Veteran's operative reports from 2004, 2005, and 
2006 in reaching his or her conclusion.  
Moreover, the examiner should assess the degree, 
if any, of damage to the triceps muscle or the 
triceps tendon, comment as to whether such 
damage has affected the function of the muscle 
or joint, and if so, describe the nature of 
limitation of function.

2.  Next, afford the Veteran an examination with 
a neurologist to ascertain any neurological 
impairment resulting from the right elbow 
disability.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and a complete 
rationale for any opinion expressed should be 
provided.  The claims file, as well as a 
copy of this remand, must be made available 
to the examiner for review of the medical 
history in conjunction with the 
examination.  Specifically, the examiner should 
identify all diagnosable neurologic disorder(s) 
currently present, and provide an opinion as to 
whether it is at least as likely as not (i.e., 
to at least a 50/50 degree of probability) that 
any currently diagnosed neurological disability 
is a manifestation of the Veteran's right elbow 
disability, or whether such a relationship is 
unlikely (i.e., less than a 50-50 probability).  
The examiner should specifically comment on the 
diagnoses of carpal tunnel syndrome, cubital 
tunnel syndrome, and ulnar neuropathy found in 
the medical records.

3.  When the development requested has been 
completed, review the case again on the basis 
of the additional evidence.  If the benefit 
sought is not granted, furnish the Veteran 
and his representative a Supplemental 
Statement of the Case and afford a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

